Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                             CASE NO.:______________________

 MARIA SOLORZANO,

        Plaintiff,

 vs.

 INCAVIT USA, LLC,
 a Florida Limited Liability Company,
 RICARDO VITERI, individually and
 NORMA FLORES

       Defendant.
 ___________________________________________/

                                          COMPLAINT

        Maria Solorzano (“Plaintiff”), by and through the undersigned counsel, hereby sues Incavit

 USA, LLC (“Incavit”), Ricardo Viteri (“Viteri”) and Norma Flores (“Flores”) (jointly

 “Defendants”) and alleges as follows:

                                         INTRODUCTION

        1.      This is an action for unpaid wages pursuant to the Fair Labor Standards Act, 29

 U.S.C. §§ 201 et seq. (“FLSA”).

        2.      Plaintiff seeks damages in excess of this court’s jurisdiction requirements,

 reasonable attorneys’ fee and costs, and all other remedies allowable by law.

                          PARTIES, JURISDICTION, AND VENUE

        3.      Incavit is and was a Florida limited liability company conducting business in

 Miami-Dade County.
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 11



            4.      During the relevant period, Viteri was an owner and managing member of Incavit.

            5.      During the relevant period, Flores was an owner and manager of Incavit.

            6.      Plaintiff was formerly employed by Defendants and performed work for

 Defendants in Miami-Dade County, Florida.

            7.      Venue is proper in this Court because Defendants transact business in Miami-Dade

 County, Defendants employed Plaintiff in Miami-Dade County, and the claims arose within

 Miami-Dade County.

                                                GENERAL ALLEGATIONS

       A. Defendants’ Business and Interstate Commerce.

            8.      Incavit is and was a Florida limited liability company providing its clients with

 supply chain management and specialized transportation services.

            9.      Upon information and belief, Defendants provide products and services throughout

 the United States and internationally.

            10.     Defendants advertise products and services to the entire United States, through their

 website. 1

            11.     Upon information and belief, Incavit’s annual volume of sales or business exceeded

 $500,000 for each year during the relevant period.

            12.     At all relevant times, Incavit employed two or more employees that customarily,

 continually, and regularly handled goods and materials that i) were purchased from a person or

 entity outside the state of Florida and/or ii) were purchased in Florida but had previously traveled

 through interstate commerce.




 1
     http://www.incavitusa.com/procuring.html
                                                          2
                                              PERERA BARNHART, P.A.
                    12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 11



         13.    Upon information and belief, Incavit obtained and solicited funds from non-Florida

 sources, accepted funds from non-Florida sources, used telephonic transmissions going over state

 lines to do its business, transmitted funds outside the State of Florida, used electronic means to

 market and run their business in a way that was not limited to Florida, and otherwise regularly

 engaged in interstate commerce during the relevant period.

         14.    Incavit, accepts credit card payments, wire transfers, and other forms of payments

 that are made or processed outside the state of Florida, and did so during the relevant period.

         15.    Defendants are employers engaged in interstate commerce and subject to the FLSA.

    B. Defendants’ Employment of Plaintiff.

         16.    Plaintiff became employed by Defendants in or around April of 2016.

         17.    Plaintiff performed her duties in accordance with the directions and guidelines set

 forth by Defendants.

         18.    Plaintiff separated from employment with Defendants on or around January 30,

 2019.

         19.    Defendants were Plaintiff’s employers during the relevant period as the term

 employer is defined by 29 U.S.C. § 203.

    C. Plaintiff Consistently Worked Hours For Which She Was Not Properly
       Compensated.

         20.    Plaintiff relocated from Ecuador to begin working for Defendants.

         21.    For almost three years, Defendants did not pay Plaintiff any wages, with the

 exception of approximately two checks.

         22.    Plaintiff worked for Defendants for roughly one hundred and forty-eight (148)

 weeks without any compensation.


                                                      3
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 11



        23.     Additionally, during the time Plaintiff worked for Defendants, Plaintiff would, at

 times, work over forty (40) hours a week.

        24.     Defendants also failed to compensate Plaintiff at the rate of time-and-a-half for all

 hours worked over forty (40) in a given workweek.

        25.     Defendants failed to keep accurate records of the hours worked by Plaintiff.

        26.     Defendants’ FLSA violations were willful and intentional.

                              COUNT I
        MINIMUM WAGE VIOLATION BY INCAVIT UNDER THE FAIR LABOR
                           STANDARDS ACT

        27.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 26 above as if fully set forth herein.

        28.     As part of its business, Incavit purchased goods and materials that traveled through

 interstate commerce. These goods and materials were regularly handled by two or more employees

 and/or resold by Incavit to customers during the relevant period.

        29.     Incavit obtained and solicited funds from non-Florida sources, accepted funds from

 non-Florida sources, used telephonic transmissions going over state lines to do its business,

 transmitted funds outside the State of Florida, and otherwise regularly engaged in interstate

 commerce.

        30.     Incavit, upon information and belief, accepted credit card payments, wire transfers,

 and other forms of payments that were made or processed outside the state of Florida during the

 relevant period.

        31.     Incavit was an employer engaged in interstate commerce and subject to the FLSA

 during the relevant period.



                                                      4
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 5 of 11



          32.   During Plaintiff’s employment with Incavit, Incavit paid Plaintiff less than the

 standard minimum wage required by the FLSA.

          33.   In addition to the back pay owed, Incavit is liable for double the minimum wage

 amounts owed as liquidated damages under the FLSA as a result of its intentional and willful

 violation of the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.    Enter judgment for Plaintiff against Incavit under the FLSA;

          b.    Award Plaintiff actual damages for the unpaid wages;

          c.    Award Plaintiff liquidated damages;

          d.    Award Plaintiff his attorneys’ fees and costs;

          e.    Award Plaintiff all recoverable interest; and

          f.    Award any other relief this Honorable Court deems just and proper.



                                COUNT II
          MINIMUM WAGE VIOLATIONS BY VITERI UNDER THE FAIR LABOR
                             STANDARDS ACT

          34.   Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 26 above as if fully set forth herein.

          35.   During the relevant period, Viteri was a managing member and owner and operator

 of Incavit.

          36.   During the relevant period, Viteri operated the day-to-day activities of Incavit, had

 supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

 wages.




                                                      5
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 6 of 11



         37.    Viteri was Plaintiff’s employer, joint employer, or co-employer for purposes of the

 FLSA as the term employer is defined by 29 U.S.C. § 203.

         38.    During Plaintiff’s employment with Defendants, Viteri paid Plaintiff less than the

 standard minimum wage required by the FLSA.

         39.    Viteri has failed to compensate Plaintiff in accordance with the FLSA’s minimum

 wage requirements.

         40.    In addition to the back pay owed, Viteri is liable for double the minimum wage

 amounts owed as liquidated damages under the FLSA as a result of his intentional and willful

 violation of the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

         a.     Enter judgment for Plaintiff against Viteri under the FLSA;

         b.     Award Plaintiff actual damages for the unpaid wages;

         c.     Award Plaintiff liquidated damages;

         d.     Award Plaintiff attorneys’ fees and costs;

         e.     Award Plaintiff all recoverable interest; and

         f.     Award any other relief this Honorable Court deems just and proper.

                              COUNT III
        MINIMUM WAGE VIOLATIONS BY FLORES UNDER THE FAIR LABOR
                           STANDARDS ACT

         41.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 26 above as if fully set forth herein.

         42.    During the relevant period, Flores was a managing member and owner and operator

 of Incavit.




                                                      6
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 7 of 11



          43.   During the relevant period, Flores operated the day-to-day activities of Incavit, had

 supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

 wages.

          44.   Flores was Plaintiff’s employer, joint employer, or co-employer for purposes of the

 FLSA as the term employer is defined by 29 U.S.C. § 203.

          45.   During Plaintiff’s employment with Defendants, Flores paid Plaintiff less than the

 standard minimum wage required by the FLSA.

          46.   Flores has failed to compensate Plaintiff in accordance with the FLSA’s minimum

 wage requirements.

          47.   In addition to the back pay owed, Flores is liable for double the minimum wage

 amounts owed as liquidated damages under the FLSA as a result of her intentional and willful

 violation of the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.    Enter judgment for Plaintiff against Flores under the FLSA;

          b.    Award Plaintiff actual damages for the unpaid wages;

          c.    Award Plaintiff liquidated damages;

          d.    Award Plaintiff attorneys’ fees and costs;

          e.    Award Plaintiff all recoverable interest; and

          f.    Award any other relief this Honorable Court deems just and proper.

                             COUNT IV
   OVERTIME VIOLATION BY INCAVIT UNDER THE FAIR LABOR STANDARDS
                               ACT

          48.   Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 26 above as if fully set forth herein.

                                                      7
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 8 of 11



         49.    Upon information and belief, Incavit provides products and services for clients

 throughout the United States and internationally.

         50.    Upon information and belief, Incavit’s annual volume of sales or business exceeded

 $500,000 for each year during the relevant period.

         51.    At all relevant times, Incavit employed two or more employees that customarily,

 continually, and regularly handled goods and materials that i) were purchased from a person or

 entity outside the state of Florida and/or ii) were purchased in Florida but had previously traveled

 through interstate commerce.

         52.    Upon information and belief, Incavit obtained and solicited funds from non-Florida

 sources, accepted funds from non-Florida sources, used telephonic transmissions going over state

 lines to do its business, transmitted funds outside the State of Florida, used electronic means to

 market and run their business in a way that was not limited to Florida, and otherwise regularly

 engaged in interstate commerce during the relevant period.

         53.    Incavit, upon information and belief, accepts credit card payments, wire transfers,

 and other forms of payments that are made or processed outside the state of Florida, and did so

 during the relevant period.

         54.    Incavit is an employer engaged in interstate commerce and subject to the FLSA.

         55.    During her employment with Incavit, Plaintiff worked overtime hours for which

 she was not compensated at a rate of time-and-a-half her regular rate of pay as required by the

 FLSA.

         56.    Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

         57.    In addition, Incavit is liable for double the overtime amounts owed as liquidated

 damages under the FLSA as a result of its intentional and willful violations.

                                                      8
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 9 of 11



          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.    Enter judgment for Plaintiff against Incavit under the FLSA;

          b.    Award Plaintiff actual damages for the unpaid wages;

          c.    Award Plaintiff liquidated damages;

          d.    Award Plaintiff attorneys’ fees and costs;

          e.    Award Plaintiff all recoverable interest; and

          f.    Award any other relief this Honorable Court deems just and proper.

                              COUNT V
  OVERTIME VIOLATION BY VITERI UNDER THE FAIR LABOR STANDARDS ACT

          58.   Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 26 above as if fully set forth herein.

          59.   During the relevant period, Viteri was an owner, managing member, and operator

 of Incavit.

          60.   During the relevant period, Viteri operated the day-to-day activities of Incavit, had

 supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

 wages.

          61.   Viteri was Plaintiff’s employer, joint employer, or co-employer for purposes of the

 FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

          62.   During Plaintiff’s employment with Defendants, Plaintiff worked overtime hours

 for which Plaintiff was not compensated at a rate of time-and-a-half Plaintiff’s regular rate of pay

 as required by the FLSA.

          63.   Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

          64.   Viteri is also jointly and severally liable for double the overtime amounts owed as

 liquidated damages under the FLSA as a result of his intentional and willful violation of the FLSA.
                                                9
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 10 of 11



           WHEREFORE, Plaintiff respectfully requests that the Court:

           a.    Enter judgment against Viteri under the FLSA;

           b.    Award Plaintiff actual damages for the unpaid wages;

           c.    Award Plaintiff liquidated damages;

           d.    Award Plaintiff his attorneys’ fees and costs;

           e.    Award Plaintiff all recoverable interest; and

           f.    Award any other relief this Honorable Court deems just and proper.

                             COUNT VI
  OVERTIME VIOLATION BY FLORES UNDER THE FAIR LABOR STANDARDS ACT

           65.   Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

  through 26 above as if fully set forth herein.

           66.   During the relevant period, Flores was an owner, manager and operator of Incavit.

           67.   During the relevant period, Flores operated the day-to-day activities of Incavit, had

  supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

  wages.

           68.   Flores was Plaintiff’s employer, joint employer, or co-employer for purposes of the

  FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

           69.   During Plaintiff’s employment with Defendants, Plaintiff worked overtime hours

  for which Plaintiff was not compensated at a rate of time-and-a-half Plaintiff’s regular rate of pay

  as required by the FLSA.

           70.   Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

           71.   Flores is also jointly and severally liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of his intentional and willful violation of the FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:
                                              10
                                           PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-21992-JLK Document 1 Entered on FLSD Docket 05/16/2019 Page 11 of 11



        a.      Enter judgment against Flores under the FLSA;

        b.      Award Plaintiff actual damages for the unpaid wages;

        c.      Award Plaintiff liquidated damages;

        d.      Award Plaintiff his attorneys’ fees and costs;

        e.      Award Plaintiff all recoverable interest; and

        f.      Award any other relief this Honorable Court deems just and proper.

                                             JURY TRIAL

        Plaintiff hereby requests a trial by jury with respect to all claims so triable.

   Dated: May 16, 2019

                                                 Respectfully submitted,

                                                 s/ J. Freddy Perera
                                                 J. Freddy Perera, Esq.
                                                 Florida Bar No. 93625
                                                 freddy@pererabarnhart.com
                                                 Valerie Barnhart, Esq.
                                                 Florida Bar No. 88549
                                                 valerie@pererabarnhart.com
                                                 Brody M. Shulman, Esq.
                                                 Florida Bar No. 092044
                                                 brody@pererabarnhart.com
                                                 Waynice A. Green-Musgrove, Esq.
                                                 Florida Bar No. 116175
                                                 waynice@pererabarnhart.com
                                                 PERERA BARNHART, P.A.
                                                 12555 Orange Drive, Second Floor
                                                 Davie, Florida 33330
                                                 Phone: 786.485.5232
                                                 Attorneys for Plaintiff




                                                     11
                                         PERERA BARNHART, P.A.
               12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
